  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                  Desc
           Declaration of Petitioning Creditor Annette Catino Page 1 of 41




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 Jeffrey T. Testa, Esq.
 Phillip S. Pavlick, Esq.
 McCarter & English, LLP
 100 Mulberry Street, Four Gateway Center
 Newark, New Jersey 07102
 Telephone: (973) 622-4444
 Facsimile: (973) 624-7070
 Email: jtesta@mccarter.com
        ppavlick@mccarter.com

 and

 Gregory J. Mascitti, Esq. (admitted pro hac vice)
 McCarter & English, LLP
 Worldwide Plaza
 825 Eighth Avenue, 31st Floor
 New York, New York 10019
 Telephone: (212) 609-6800
 Facsimile (212) 609-6921
 Email: gmascitti@mccarter.com

 Counsel for Petitioning Creditors

 In re:                                                   Involuntary Chapter 7
 HEALTH TECH HARBOR, INC.
                                                          Case No. 20-19017 (RG)
                  Alleged Debtor.


      DECLARATION OF PETITIONING CREDITOR ANNETTE CATINO IN
   OPPOSITION TO ALLEGED DEBTOR’S MOTION TO DISMISS INVOLUNTARY
                        CHAPTER 7 PETITION

          ANNETTE CATINO, under penalty of perjury, hereby states and declares the following:




ME1 34195190v.2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                        Desc
           Declaration of Petitioning Creditor Annette Catino Page 2 of 41




        1.        I am a creditor of Alleged Debtor, Health Tech Harbor, Inc. (“HTH”). I submit this

Declaration in opposition to HTH’s Motion to Dismiss Involuntary Chapter 7 Petition dated

August 20, 2020 [Docket No. 10] (the “Motion”). This Declaration is based on my personal

knowledge and review of documents and records in my possession.

        2.        I am the holder of Tranche A Note CPN-2017-1 dated November 28, 2017 issued

by HTH on November 28, 2017 in the principal amount of $150,000 (the “Catino Note”). The

Catino Note is attached hereto as EXHIBIT A.

        3.        I am also the holder of notes issue by HTH on January 31, 2018 and March 2, 2018

in the aggregate principal amount of $200,000.

        4.        I am not a shareholder, officer, or director of HTH, DGN Pharmacy, Inc. d/b/a

PersonalRX (“PersonalRX”), or Han Benefit Advantage Inc. d/b/a BenAdvance (“BenAdvance”).

        A.        Ownership and Control Over HTH, PersonalRX and BenAdvance

        5.        HTH is a Delaware corporation formed in October 2017. HTH is owned by

Lawrence Margolis and Anthony Milone. As Margolis admits in his Declaration, he is the

“incorporator, sole director, chief executive officer, president, treasurer, secretary and 56.6%

shareholder” of HTH, with Milone being “the executive vice-president and 37.74% shareholder of

HTH.” Margolis is also the “sole shareholder, sole director, chief executive officer and president”

of PersonalRX. (ECF No. 10-1 “Margolis Decl.” ¶ 1.) Milone is BenAdvance’s “founder, chief

executive officer and president” and “largest shareholder with an 18.55% equity position.”

(Margolis Decl. ¶¶ 7-8.)

        6.        Upon information and belief, Margolis exercises control over HTH and

PersonalRX, and Milone exercises control over BenAdvance. To the best of my knowledge, with
                                                  2

ME1 34195190v.2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                        Desc
           Declaration of Petitioning Creditor Annette Catino Page 3 of 41




the exception of a minority equity interest held by Dr. Ramachandra Malya in BenAdvance, none

of the Petitioning Creditors have any equity interest in HTH, PersonalRX, or BenAdvance.

Moreover, to the best of my knowledge, none of the Petitioning Creditors is a director or officer

of HTH, PersonalRX, or BenAdvance or otherwise exercises any control over HTH, PersonalRX,

or BenAdvance.

        B.        Creditors’ Loans to HTH and HTH’s Loans to PersonalRX and BenAdvance

        7.        HTH obtained loans from investors based upon Margolis’ and Milone’s

representations that HTH would acquire the business operations of PersonalRX and BenAdvance,

as well as other future acquisitions. The confidence with which Margolis and Milone made these

representations to investors is exemplified in a press release indicating that the acquisition of

PersonalRX and BenAdvance had already occurred. A copy of the press release is attached hereto

as EXHIBIT B. On November 21, 2017, HTH issued the press release announcing that it had

selected Maxim Group LLC (an investment banking firm) to provide strategic planning,

investment banking and securities services for an upcoming Reg A+ offering. The press release

stated that “Health Tech Harbor emerged from an alliance between two national health

technology companies – PersonalRX and BenAdvance.” The press release further stated that

“[a]s the first two companies in Health Tech Harbor, PersonalRX and BenAdvance work

independently as well as together, gaining efficiencies from shared resources and relationships,

and identifying health tech acquisition targets well-suited to fuel growth and profitability for all

companies within Health Tech Harbor.” According to the press release, Maxim Group LLC would

“support Health Tech Harbor’s financial growth and expansion of its footprint within the

marketplace.”
                                                 3

ME1 34195190v.2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                     Desc
           Declaration of Petitioning Creditor Annette Catino Page 4 of 41




        8.        In an email to HTH’s creditors dated December 19, 2018, Margolis wrote that HTH

“is committed to completing the merger among [BenAdvance], [PersonalRX] in the [HTH]

holding company….” In the same email, Milone further echoed Margolis’s assurances and stated

“[r]egardless of the direction of our institutional financing, we will complete our merger with

[PersonalRX] and formalize the [HTH] company in the next few months….” A copy of the

December 19, 2018 email is attached hereto as EXHIBIT C.

        9.        On March 15, 2019, Margolis emailed HTH’s creditors to provide “an update on

[HTH’] operations and financing plan.”          (Operations that, according to Margolis recent

declaration, HTH never had.) Margolis again assured HTH’s creditors that “[t]he planned merger

of PersonalRX and BenAdvance is on track.” A copy of the March 15, 2019 email is attached

hereto as EXHIBIT D.

        10.       Given the overlapping ownership interests of Margolis and Milone in HTH,

PersonalRX, and BenAdvance, I and HTH’s other creditors had no reason to doubt that the

contemplated transactions would occur – and no warnings as to the risks and consequences if the

contemplated transactions failed to occur.

        11.       HTH sold notes to investors pursuant to certain Convertible Promissory Note

Purchase Agreements (the “Note Purchase Agreements”). Upon information and belief, the Note

Purchase Agreements provided that “[t]he Company [HTH] shall use the proceeds from the

issuance and sale of the Notes for working capital and other general corporate purposes.”

Notwithstanding the terms of the Note Purchase Agreements, HTH did not use the loan proceeds

for its working capital or its corporate purposes. Rather, Margolis and Milone caused HTH to use

100% of the loan proceeds to finance Margolis’ and Milone’s other businesses: PersonalRX and
                                              4

ME1 34195190v.2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                       Desc
           Declaration of Petitioning Creditor Annette Catino Page 5 of 41




BenAdvance. Margolis and Milone advised investors that such “bridge financing” by HTH to

PersonalRX and BenAdvance was necessary to consummate HTH’s acquisition of those entities.

As a result, the approximately $10 million of loans that HTH received from investors were

redirected by HTH as loans to PersonalRX and BenAdvance.              As Margolis admits in his

Declaration, HTH extended two loans to PersonalRX and BenAdvance with balances due of

approximately $7,654,571 and $2,256,336, respectively. (Margolis Decl. ¶ 44.) According to

Margolis, these loans were documented by notes between it and PersonalRX and BenAdvance.

(Id.) Upon information and belief, Margolis and Milone caused HTH to loan the funds obtained

from HTH’s investors to PersonalRX and BenAdvance through unsecured promissory notes, due

upon demand by HTH, with interest at the rate of 3% per annum (an interest rate that was lower

than the interest rate payable by HTH to its creditors). Most troubling, HTH loaned these funds to

PersonalRX and BenAdvance without any contractual commitment by PersonalRX or

BenAdvance to consummate the transactions for which the loans were being made.

        12.       Margolis’ and Milone’s use of this loan scheme resulted in HTH’s creditors having

claims against HTH, and HTH having claims against PersonalRX and BenAdvance – but

effectively insulated PersonalRX and BenAdvance from any direct claims by HTH’s creditors for

payment of their notes. Having never transferred any assets to HTH, and lacking any contractual

commitment to do so, Margolis and Milone have left HTH’s creditors with claims against a shell

company. As a result, HTH’s creditors’ ability to recover on the notes issued by HTH is dependent

upon PersonalRX and BenAdvance performing their obligations to HTH, and PersonalRX and

BenAdvance have no obligation to perform unless and until HTH demands payment from them.

HTH’s creditors’ ability to recover on the notes issued HTH is ultimately dependent upon HTH
                                                5

ME1 34195190v.2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                       Desc
           Declaration of Petitioning Creditor Annette Catino Page 6 of 41




demanding and enforcing payment of PersonalRX’s and BenAdvance’s obligations to HTH.

HTH’s creditors presently having no legal right to enforce such performance and Margolis and

Milone are in the conflicted position of having to cause HTH to enforce its remedies against

PersonalRX and BenAdvance (which purportedly do not have the ability to repay the amounts

owed to HTH).

        C.        Misrepresentations and Omissions Regarding HTH’s Acquisition of
                  PersonalRX and BenAdvance

        13.       In order to induce me and HTH’s other creditors to loan money to HTH, Margolis

and Milone made numerous representations that HTH had either acquired or would acquire the

business operations of PersonalRX and BenAdvance and omitted any disclosure of the risks or

consequences arising from the failure of that acquisition to occur.

        14.       In support of their representations to me and HTH’s other creditors, Margolis and

Milone produced a “Health Tech Harbor, Inc. Merger Memorandum of Understanding” between

PersonalRX and BenAdvance dated November 3, 2017 (the “2017 MOU”). A copy of the 2017

MOU is attached hereto EXHIBIT E. The 2017 MOU provided that HTH “will purchase the

assets and/or stock of [BenAdvance] and [PersonalRX].” According to the 2017 MOU, “[u]pon

closing of the REG A+ financing, the shareholders of both [BenAdvance] and [PersonalRX] shall

swap stock in their entities for HTH stock.” Post-closing, BenAdvance was to “operate as a wholly

owned subsidiary of HTH,” and the assets of PersonalRX were to be purchased by a new wholly

owned subsidiary of HTH to be called “PersonalRX, Inc.” The last paragraph of the 2017 MOU

provides that “HTH legal counsel will provide the required documentation making the terms and




                                                  6

ME1 34195190v.2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                         Desc
           Declaration of Petitioning Creditor Annette Catino Page 7 of 41




conditions of this MOU legally binding.” Upon information and belief, Margolis and Milone never

caused the 2017 MOU to become legally binding on PersonalRX or BenAdvance.

        15.       It was around this time in 2017, that Margolis and Milone asked me to serve as one

of HTH’s directors after the merger. In the spring of 2018, however, I declined the offer.

        16.       Originally, HTH represented that it would launch the REG A+ financing in early

2018. However, after obtaining millions of dollars of loans through HTH’s creditors, PersonalRX

and BenAdvance decided not to proceed with the REG A+ financing contemplated by the 2017

MOU. (According to the December 19, 2018 email attached hereto as Exhibit C, after the initial

paperwork REG A+ financing had been filed with the SEC, “Maxim’s excitement in bringing

[HTH] to market cooled, for several reasons, among them being the lack of performance by RegA+

equities, and partly due to Maxim’s lack of confidence in the RegA+ process.”) Instead, on March

15, 2019, PersonalRX and BenAdvance entered into an Addendum to the 2017 MOU (the “March

2019 MOU”) which replaced the reference to “REG A+ financing” in the 2017 MOU to “a single

Private Placement amounting to $5 million or more.” A copy of the March 2019 MOU is attached

hereto as EXHIBIT F. The March 2019 MOU further provided that “[i]n 2019 to date we have

raised $1 million in bridge funding. We are now seeking an additional $1 million in the bridge,

followed by a $3 million private placement. Once $1 million of this private placement is received,

we will effectuate the merger.” The March 2019 MOU also amended the last paragraph of the

2017 MOU to read as follows: “HTH legal counsel in conjunction with counsel of both

[BenAdvance] and [PersonalRX] will provide the required documentation making the terms and

conditions of this MOU legally binding….” Again, upon information and belief, Margolis and


                                                  7

ME1 34195190v.2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                      Desc
           Declaration of Petitioning Creditor Annette Catino Page 8 of 41




Milone never caused the March 2019 MOU to become legally binding on PersonalRX or

BenAdvance.

        17.       Upon information and belief, HTH subsequently raised the $1 million private

placement that was supposed to trigger the effectuation of the merger pursuant to the terms of the

March 2019 MOU. However, despite meeting the $1 million private placement requirement,

PersonalRX and BenAdvance still did not effectuate the merger.

        18.       By late 2019, PersonalRX and BenAdvance were in need of additional “bridge

financing” to purportedly consummate the merger transaction with HTH. In order to induce

investors to make further loans to HTH, PersonalRX and BenAdvance entered into a Memorandum

of Understanding dated December 24, 2019 (the “December 2019 MOU”). (The December 2019

MOU contains a confidentiality provision. HTH’s creditors are not parties to the December 2019

MOU, and the confidentiality provision – as well as the arbitration provision – is not binding on

them. Although the confidentiality provision is not binding on HTH’s creditors, the Petitioning

Creditors have elected not to submit a copy of the December 2019 MOU so as to avoid any

sideshow disputes.) The stated purpose of the December 2019 MOU was “to set forth certain

binding agreements with respect to…the contemplated and negotiated merger of [PersonalRX] and

[BenAdvance] such that the surviving entity shall be a wholly-owned subsidiary of [HTH]….”

Pursuant to the December 2019 MOU, HTH, PersonalRX, and BenAdvance agreed that if HTH

raised at least $1.5 million by March 9, 2020, then “the merger closing will be scheduled and

consummated on or before March 31, 2020.” Again, HTH raised the $1.5 million required to

consummate HTH’s acquisition of PersonalRX and BenAdvance under the December 2019 MOU,

and, again, PersonalRX and BenAdvance failed to consummate the transaction.
                                             8

ME1 34195190v.2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                         Desc
           Declaration of Petitioning Creditor Annette Catino Page 9 of 41




        D.        Margolis’ Termination of the Merger Transaction and Dissipation of Assets

        19.       On May 31, 2020, contrary to the numerous representations and assurances made

to HTH’s creditors over 2 ½ years, and despite HTH obtaining approximately $10 million of loans

to consummate the transaction, Margolis informed HTH’s creditors that PersonalRX was

withdrawing from all negotiations and terminating the merger transaction. Upon information and

belief, Margolis refused to proceed with the merger transaction because he would not have had a

controlling interest HTH or PersonalRX after the merger transaction. BenAdvance subsequently

advised HTH’s creditors that it also would not proceed with the merger transaction.

        20.       In his Declaration, Margolis alleges that prior to his termination of the merger, I

threatened to “get rid of” him and sue him and PersonalRX for “fraudulent representation and

securities fraud.” (Margolis Decl. ¶¶ 29 and 30.) To the contrary, I merely informed him that I

would retain a lawyer to protect my rights because he had refused to provide us with financial

information regarding HTH that we had repeatedly requested as he prolonged the merger process.

Nevertheless, I do believe that fraudulent representations were made, and I question whether

securities laws were violated.

        21.       Indeed, upon information and belief, at some time prior to July 1, 2020, Margolis

caused a new entity to be formed named PRX Ventures, Inc. (“PRX Ventures”). Upon information

and belief, Margolis transferred his ownership interest in PersonalRX (the business that was to be

acquired by HTH) to PRX Ventures. On July 1, 2020, Margolis offered HTH’s creditors the option

to convert a portion of the debt owed to them by HTH to an equity interest in PRX Ventures,

provided that HTH’s creditors agreed to “release PersonalRX, HTH and their respective directors

and officers [i.e., Margolis] of any liability relating to the merger, the loans and the Notes.”
                                                   9

ME1 34195190v.2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                         Desc
          Declaration of Petitioning Creditor Annette Catino Page 10 of 41




Margolis further indicated that “[o]ther debts assumed or paid by [PRX Ventures] will offset

[PersonalRX’s] loan balance to HTH.” A copy of Margolis’ proposal is attached hereto as

EXHIBIT G.

        E.        The Petitioning Creditors Seek Payment of Their Notes

        22.       As set forth above, I am the holder of the Catino Note. I purchased the Catino Note

pursuant to a Convertible Promissory Note Purchase Agreement dated November 28, 2017.

        23.       The Catino Note and other notes I hold are presently due and payable in full. A

demand for the immediate payment of the Catino Note was made on July 24, 2020. To date, HTH

has failed to pay the amounts due under the Catino Note and other notes.

        24.       I have been notified by PersonalRX and BenAdvance that the proposed merger

transaction has been terminated.            To my knowledge, Margolis/HTH/PersonalRX and

Milone/BenAdvance are not engaged in any discussions regarding the terminated merger. Having

duped me and HTH’s other creditors into loaning HTH millions of dollars to consummate the

merger transaction, Margolis now argues that I and HTH’s other creditors are acting in “bad faith”

because we want to be paid the amounts we loaned to HTH. To be clear, I and the other Petitioning

Creditors are not trying to “salvage” the now-dead merger transaction or gain some type of

advantage in non-existent negotiations. I and the other Petitioning Creditors want to be paid the

amounts owed to us by HTH and believe that the bankruptcy process will maximize our ability to

recover on our claims. To that end, I and the other Petitioning Creditors filed the Involuntary

Petition and seek appointment of a chapter 7 trustee for the following reasons:

                 to obtain full disclosure of HTH’s assets;


                                                   10

ME1 34195190v.2
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 11 of 41
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
          Declaration of Petitioning Creditor Annette Catino Page 12 of 41




                        EXHIBIT A




ME1 24830865v.1
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 13 of 41
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 14 of 41
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 15 of 41
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 16 of 41
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 17 of 41
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 18 of 41
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 19 of 41
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
          Declaration of Petitioning Creditor Annette Catino Page 20 of 41




                         EXHIBIT B




ME1 24830865v.1
          Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                   Desc
                  Declaration of Petitioning Creditor Annette Catino Page 21 of 41




Health Tech Harbor Engages Maxim Group LLC For Investment Banking
Services
Health Technology Portfolio Company Recruits Leading Investment Banking, Securities, and
Investment Management Firm
NEW YORK (PRWEB) November 21, 2017 -- Health Tech Harbor Inc., a holding company for health
technology entities aligned by common goals and synergies, announced today that it has selected Maxim Group
LLC, a full-service investment banking, securities, and investment management firm, to provide strategic
planning, investment banking and securities services for an upcoming Reg A+ public offering.

Health Tech Harbor emerged from an alliance between two national health technology companies - PersonalRX
and BenAdvance. PersonalRX is a pharmacy technology company that employs robotics and pharmacist
oversight to dispense a patient’s medications pre-sorted and packaged by dose. The company’s focus is to help
reduce medication errors, especially for the 39 million Americans who take five or more medications daily.
BenAdvance is a marketing and technology company with first mover status in the surging supplemental and
voluntary benefits marketplace. BenAdvance web-based technology streamlines the buying process and
empowers insurance brokers to offer 40 supplemental benefits aggregated from 15 blue chip carriers.

As the first two companies in Health Tech Harbor, PersonalRX and Benadvance work independently as well as
together, gaining efficiencies from shared resources and relationships, and identifying health tech acquisition
targets well-suited to fuel growth and profitability for all companies within Health Tech Harbor.

Maxim Group will support Health Tech Harbor’s financial growth and expansion of its footprint within the
marketplace. Through strategic consultation and harnessing the power of the new Reg A+ platform, Maxim will
aid Health Tech Harbor with the resources required to acquire the companies, technology and talent needed to
attain ambitious growth targets.

“Maxim Group is a highly respected financial firm for a good reason. Their insight, encouragement and wisdom
has proved invaluable already, and we’re just getting started,” says Lawrence Margolis, CEO of PersonalRX
and CEO of Health Tech Harbor.

Of the engagement with Maxim Group, BenAdvance CEO Anthony V. Milone states, “BenAdvance is
leveraging our longstanding relationships and state of the art technology platform to introduce PersonalRX to
customers who will benefit from enhanced health services. Likewise, our company gains access to revenue-
generating opportunities as well.”

Cliff Teller, Executive Managing Director & Head of Investment Banking of Maxim Group, commented that
"We are delighted to advise Health Tech Harbor. We look forward to working closely with HTH management
and are excited to have HTH be part of our new REG A+ platform, which facilitates emerging growth
companies access to the U.S. markets.”

For more information about Health Tech Harbor companies PersonalRX and BenAdvance, visit
PersonalRX.com and BenAdvance.com.

ABOUT MAXIM GROUP LLC



PRWeb ebooks - Another online visibility tool from PRWeb
          Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                                                     Desc
                  Declaration of Petitioning Creditor Annette Catino Page 22 of 41




Maxim Group LLC is a leading full service banking, securities and wealth management firm headquartered in
New York. The firm provides a full array of financial services including investment banking, private wealth
management; and global institutional equity, fixed income and derivative sales and trading, equity research and
prime brokerage services to a diverse range of corporate clients, institutional investors and high net worth
individuals, Maxim Group is a registered broker-dealer with the U.S. Securities and Exchange Commission and
Municipal Securities Rulemaking Board (MSRB), and is a member of the following: Financial Industry
Regulatory Authority (FINRA). Securities Insurance Protection Corporation (SIPC), NASDAQ Stock market
and NYSE Arca, Inc. To learn more about Maxim Group, visit maximgrp.com.

ABOUT HEALTH TECH HARBOR INC
Health Tech Harbor Inc. is a portfolio of health technology companies that share a common goal: to participate
in scalable opportunities that improve the U.S. healthcare system. Each portfolio company offers a solution that
merits investor excitement on its own. Together, Health Tech Harbor companies contribute and benefit from
shared resources, cross-marketing and cross-selling – accelerating growth and profitability for individual
companies and The Harbor. Two emerging health tech companies, PersonalRX and BenAdvance are first in
Health Tech Harbor. Visit HTHarbor.com.




                                                                       Page 2/3

If you have any questions regarding information in these press releases please contact the company listed in the press release. Our complete disclaimer
appears here - PRWeb ebooks - Another online visibility tool from PRWeb
          Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                                                     Desc
                  Declaration of Petitioning Creditor Annette Catino Page 23 of 41




Contact Information
Keith Gallant
Health Tech Harbor
http://https://www.htharbor.com/
+1 201-399-3700 Ext: 1018


Online Web 2.0 Version
You can read the online version of this press release here.




                                                                       Page 3/3

If you have any questions regarding information in these press releases please contact the company listed in the press release. Our complete disclaimer
appears here - PRWeb ebooks - Another online visibility tool from PRWeb
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
          Declaration of Petitioning Creditor Annette Catino Page 24 of 41




                        EXHIBIT C




ME1 24830865v.1
             Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                            Desc
                     Declaration of Petitioning Creditor Annette Catino Page 25 of 41



Subject:                          FW: HTH Investor Update - December 2018



From: Lawrence Margolis <lmargolis@htharbor.com>
Date: Wednesday, December 19, 2018 at 10:17 AM
To: Lawrence Margolis <larry@htharbor.com>
Subject: HTH Investor Update - December 2018


Dear Health Tech Harbor Investor,

It’s been a very busy year for HTEK. We are quite pleased with our performance and progress to date, and accordingly, I
wanted to provide you with an update. I’ve attached a copy of the most recent investor letter by Anthony Milone to all
BEN shareholders. As you know, HTEK is committed to completing the merger among BEN, PRX into the HTEK holding
company, for which you are an investor.

Most of the interim financing we have received for HTEK has been at the $25mm valuation level. I am pleased to report
that, since October, we are receiving additional investments at a $50mm valuation.

We are also entertaining conversations with strategic partners/investors. We find this especially exciting because these
parties may bring to us, not only substantial institutional funding, but an acceleration of our growth trajectory. We look
forward to advancing these discussions and will keep you apprised of our progress.

In the meantime, we continue to raise needed interim capital ahead of a larger transaction, and allows us to continue to
create value through our increasing run rate. Should you have an interest in adding to your position, your investment
will enjoy preference over any institutional round that we expect to take place.

If you have any further questions, please let me know.

Happy holidays and all the best to you and family. We look forward to further success in 2019 and beyond, and we are
pleased to have you as part of Company family.

Sincerely,

Lawrence Margolis, CEO
Health Tech Harbor, Inc.

***********************

[LETTER TO BENADVANCE INVESTORS, DECEMBER 6, 2018]

It has been some months since we provided the investors in HAN Benefit Advantage (dba BenAdvance
(“BEN”) since mid-2018) with an update on our business progress, as well as our larger corporate opportunities.

As we have described in detail in previous investor letters distributed to you in December 2017 and again in
May 2018, we embarked on a merger with PersonalRX (“PRX”), the pharmacy distribution business based in a
new location in East Rutherford, NJ, to take advantage of revenue and operating synergies, as well as to
participate in a larger financing process that a merger of two entities presents. Consequently, this summer we

                                                             1
         Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49 Desc
                   Declaration of Petitioning Creditor Annette Catino Page 26 of 41
moved BenAdvance Sales and Distribution to East Rutherford, New Jersey to take advantage of combined call
center and administrative processes. We are growing and already working together!

As previously described, we set up a holding company, Health Tech Harbor (“HTEK”), to hold the two
companies and their merged assets upon completion of an institutional fundraise, targeted as a single investment
of $5mm or more. The merger memorandum of understanding we have agreed to calls for 60% of the equity in
the combined entity to go to holders of PRX equity, and 40% to BEN investors, less a modest amount of
dilution for investment banking success fees, as well as minority position dilution from institutional investment
participation.

Our first view was that with scale and revenue that the merged entities afforded, we could consummate a
Regulation A+ (“RegA+”) initial public offering (“IPO”). This was a structure created by Title IV of the
Jumpstart Our Business Startups (JOBS) Act of 2012, to streamline the approach to public securities markets by
smaller companies. We hired small-company investment banker Maxim to assist in this effort, created an
investor deck, reserved the NASDAQ stock symbol HTEK, embarked on an accounting audit of both entities
via Marcum, hired Goodwin Procter to do all the legal work, culminating in an SEC filing in late spring, which
received speedy approval by the SEC, with “no comments back” – the first time our veteran legal counsel told
us that had ever happened in his career.

After the filing was completed, Maxim’s excitement in bringing us to market cooled, for several reasons, among
them being the lack of performance by RegA+ equities, and partly due to Maxim’s lack of confidence in the
RegA+ process. We regrouped in late summer, parting ways with Maxim and planning next steps.

That led us to an introduction to Stifel, a national-recognized brand name in investment banking, and its
specialty financing arm, Keefe Bruyette and Woods (“KBW”), with a focus on the financial industry, as well as
technology companies serving finance and healthcare businesses. After a number of in-depth meetings, we
signed an agreement with KBW in September. This new approach involved our raising growth capital via a
private placement, either through institutions or strategic industry partners, leading to a potential IPO or
potentially being acquired, once our revenue models mature a bit.

KBW is currently in the market soliciting investment interest, and discussions are ongoing, with the expectation
that we may close on the first piece of institutional funding by the first quarter of 2019.

In the meantime, the executives of BEN have been working in concert with PRX in an effort to augment bridge
investment in HTEK. That effort has borne fruit, with an additional $4mm in bridge funds coming in during
2018 so far, with most of these funds coming from current BEN investors. The latest money is invested at a
$50mm minimum valuation, which for BEN represents 40% of that, equating to a $20mm valuation, less some
modest dilution for equity earned by advisors. This is a substantial increase from the formal valuation
conducted by our auditors in early 2018, where they calculated BEN’s valuation at $7.2mm. We greatly
appreciate the support these investors have given to our broader-scope plans.

On the business front, PRX continues to grow at a double-digit pace, with its focus on packaging and delivering
prescriptions to the 38 million+ people in the US who take five or more medications daily. PRX has established
a relationship with a direct/internet marketing firm, creating some 90 leads per week, converting a substantial
number to the PRX service. We believe we will hit a 60% penetration over time, as our staffing grows and is
fully trained. Average annual revenue from each of these new clients is in the $5,000 range, propelling the
PRX business to dramatic new growth.

The packaged medication business was propelled forcefully with news this summer that Amazon was to acquire
PillPack, a $100mm revenue business at the time, for more than $1 billion. Suddenly on all fronts – consumers,
potential business partners as well as investors – have stood up and taken notice of what PRX was doing.
                                                        2
         Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                      Desc
                 Declaration of Petitioning Creditor Annette Catino Page 27 of 41

At the same time BEN continues to validate and grow its business model in the benefits arena. While the
massive contracts with BenefitMall and EmblemHealth are still in the pilot stage, BEN is actively signing up
brokers on its own, with 50 added since September, making a total of 132 being served today.

In what was a watershed event, in November BEN inked a contract for ownership of 75% of the supplemental
benefits technology platform on which the business depends. In the future we will be exploring new avenues of
growth, such as technology licensing to non-competitors. In addition, BEN has invested time and effort in
developing a contractual relationship with CWI Administrators to offer Chubb’s suite of supplemental products.
BEN also established another complementary line of business – the level funded health insurance business.
Offered by Nationwide, BEN is a key component in the value chain, linking groups and associations tired of
double-digit health insurance premiums increases, as well as ever-diminishing quality of such plans, to this new
model of health insurance. In future letters we will describe our progress with these new business concepts.

Regardless of the direction of our institutional financing, we will complete our merger with PRX and formalize
the HTEK company in the next few months, and will continue working together on new business initiatives.
With assistance from our corporate counsel Goodwin Procter, we will be in touch about the process of
converting your BEN notes and equity into HTEK investments. We believe we are making the right decisions to
benefit all the shareholders.

Please let me know by phone or email if I can be of assistance in answering any questions or comments you
may have.

We hope you and your family have a blessed holiday season.

Sincerely,

Anthony V. Milone, CEO
HAN Benefit Advantage Inc. dba BenAdvance




                                                       3
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
          Declaration of Petitioning Creditor Annette Catino Page 28 of 41




                        EXHIBIT D




ME1 24830865v.1
           Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49             Desc
                   Declaration of Petitioning Creditor Annette Catino Page 29 of 41



Subject:                      FW: HTEK INVESTOR UPDATE 3-15-19




From: Lawrence Margolis <lmargolis@htharbor.com>
Date: Friday, March 15, 2019 at 8:02 AM
To: Lawrence Margolis <larry@htharbor.com>
Subject: HTEK INVESTOR UPDATE 3-15-19


COMPANY CONFIDENTIAL - NOT FOR DISTRIBUTION

March 15, 2019

Dear Health Tech Harbor Investor:

We are pleased to provide you with an update on HTEK’s operations and financing plans.

As an overview, 2018 was a year focused on building infrastructure, logistics planning, hiring sales
staff and nurturing relationships. In 2019 we have begun the harvest. We are excited to move our
plans forward and are proud of our staff and leadership team for working so hard. Attached to this
email is a recap of the PersonalRX and BenAdvance businesses and pipeline, as well as a draft of
the 2018 financials and 2019-2020 projections for review.

The planned merger of PersonalRX and BenAdvance is on track. We executed a revised
Memorandum of Understanding between the two entities, attached to this letter, re-confirming our
merger plans and updating the trigger from a public offering to the front end of a private placement of
$3MM. We are eager to complete the merger as soon as possible with the capital raise. It is important
to note that the regulatory costs of a change in ownership of PRX, are in excess of $110,000. In light
of these steep costs, we plan to execute the merger after the $3MM financing is in place.

We are working closely with our bankers Keefe Bruyette and Woods who continue to make important
introductions, both strategic and financial. As described in our December 2018 Investor Letter, our
target raise of $5MM remains constant. To date, we have raised $1MM of the $5MM, looking
forward to another $1MM interim bridge shortly, and finally, a raise of $3MM to complete our financing
needs by year’s end.

Given the pipeline described for PersonalRX and BenAdvance following this letter, we face a “good”
issue. As we establish relationships, it has become apparent that our infrastructure and staff need to
stay well ahead of the business flowing from these new clients. Our projections anticipate these
costs and it is imperative that we continue to bolster infrastructure to meet this increasing demand. To
that end, we are seeking $1MM in bridge funding from our current investors as part of the total $5MM
financing for 2019. This bridge funding permits us to build scale as we negotiate favorable terms with
interested strategic investors.

Our projections attached reflect the move to profitability in Q4 2019. This combined bridge and
strategic raise should be the last investment needed before becoming cash flow positive.

                                                    1
          Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49 Desc
                  Declaration of Petitioning Creditor Annette Catino Page 30 of 41
Accordingly, we are pricing the current convertible bridge round accordingly: interest of 5%,
convertible to common stock at a 20% discount to post-2019 rounds at a maximum conversion level
of $35MM. We will also be revising the paperwork for all investments made at the $50MM conversion
level to this $35MM level. We feel that these terms, along with the progress we have made with the
business, make HTEK an ever more compelling investment. We ask for your participation in this
current bridge round now to allow us to continue our progress in building out these exciting
initiatives.

The allotment for current investors will have a rolling close ending on April 10, 2019 and will be filled
on a first come basis. Please let us know of your interest and we will send you the follow-on
investment paperwork. If we are over-subscribed we may allow for some additional allotment to our
current investors, though we want to keep open the $3MM raise for outside strategic investors, large
enough for these investors to be interested.

As always, if we can answer any questions you may have about HTEK, please reach out.

Many thanks from the entire HTEK family for your continued support. Please read below for details on
Company operations.

Regards,
Larry-




                                                    2
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
          Declaration of Petitioning Creditor Annette Catino Page 31 of 41




                         EXHIBIT E




ME1 24830865v.1
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 32 of 41
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 33 of 41
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
          Declaration of Petitioning Creditor Annette Catino Page 34 of 41




                         EXHIBIT F




ME1 24830865v.1
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 35 of 41
  Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
          Declaration of Petitioning Creditor Annette Catino Page 36 of 41




                        EXHIBIT G




ME1 24830865v.1
 Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                              Desc
         Declaration of Petitioning Creditor Annette Catino Page 37 of 41


                             HEALTH TECH HARBOR
             TERM SHEET FOR EXCHANGE OF NOTES AND RESTRUCTURING
                   PROPOSED BY DGN Pharmacy, Inc. DBA PersonalRX

Set forth below in this Term Sheet for discussion purposes only is a summary of proposed terms and
conditions for the exchange of outstanding convertible notes of Health Tech Harbor, Inc. ("HTH") for stock
of HTH and PRX Ventures, Inc., a Delaware corporation ("PRXV") (collectively, the “Transaction”).

 Purpose:                  The purpose of the proposed transaction is to provide holders of outstanding
                           convertible debt of HTH (the "Noteholders") the ability to exchange their
                           investments in HTH to:

                           (1) an ownership stake in DGN PHARMACY, INC., d/b/a PersonalRX
                           ("PersonalRx") through the exchange of outstanding convertible notes of
                           HTH (the "Notes") for stock and warrants of PRXV, the holding company of
                           PersonalRx; and

                            (2) ownership of the outstanding equity of HTH, in order for Noteholders to
                           negotiate directly with HAN BENEFIT ADVANTAGE, INC. ("BEN") for
                           settlement of amounts due from BEN to HTH.

 Background:               In 2017, PersonalRx and BEN proposed to merge to form a venture under
                           HTH. HTH was formed and funded in anticipation of the merger. Larry
                           Margolis owns 60% of the outstanding stock of HTH and is the sole director
                           and CEO of HTH. Tony Milone, the largest equity holder of BEN, owns 40%
                           of HTH's outstanding stock.

                           HTH raised approximately $9.9 million in convertible debt represented by the
                           Notes. Approximately $4.3M (principal amount) of the Notes have a
                           "valuation cap" of $25 million (the "25M Notes") and approximately $5.6M
                           of the Notes have a "valuation cap" of $35 million (the "35M Notes").
                           Subsequently, HTH provided loans to PersonalRx and BEN in the amounts of
                           $7,654,571and $2,177,942, respectively, which remain outstanding.

                           The merger failed to close. HTH has no assets other than the receivables due
                           from PersonalRx and BEN. HTH has approximately $2,100,000 of
                           outstanding unsecured debt, in addition to the Notes.
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                       Desc
        Declaration of Petitioning Creditor Annette Catino Page 38 of 41


PRXV and           PRXV is the new holding company of PersonalRx. The following shows the
PersonalRx cap     current PersonalRx group structure:
structure:




                   Larry=68.5            Others=31.5%

Restructuring      PRXV proposes the following restructuring, designed to (a) satisfy the
Overview:          obligations of PersonalRx to HTH, (b) preserve Noteholders' ability to recoup
                   their investments and participate in the growth of PersonalRx, and (c) remove
                   Larry Margolis from the management and control of HTH and further dealings
                   with BEN regarding the loan from HTH to BEN.

                   Under the proposed restructuring, the Noteholders will exchange their Notes
                   for a pro rata share of (1) shares and warrants of PRXV corresponding to the
                   value of the PersonalRx debt to HTH, plus (2) 100% of the stock of HTH.

                   The exchange and restructuring will result in the following cap structure of
                   the PersonalRx group:




                   Larry=50.0%         Noteholders=19%          Others=31%

                   The Noteholders' percentage above includes warrants.




                                           2
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                            Desc
        Declaration of Petitioning Creditor Annette Catino Page 39 of 41


Releases and transfer   Under a definitive exchange and restructuring agreement between and among
of stock of HTH:        PRXV, PersonalRx, HTH, the Noteholders and Larry Margolis (the
                        "Definitive Agreement"),

                        (1) Larry Margolis will transfer to the Noteholders pro rata 100% of the
                        outstanding capital stock of HTH, allowing the Noteholders to direct the
                        negotiation of the settlement of HTH's outstanding loan to BEN. The
                        Noteholders by virtue of ownership of HTH will recover 100% of whatever
                        proceeds or securities BEN provides in satisfaction of its loan. PersonalRx
                        and Larry Margolis will have nothing further to do with HTH.

                        (2) The obligations under the Notes and the loan to PersonalRx by HTH will
                        be satisfied in full by issuance of the PRXV shares and HTH shares to the
                        Noteholders. The Noteholders and HTH (by the Noteholders) will release
                        PersonalRx, HTH and their respective directors and officers of any liability
                        relating to the merger, the loans and the Notes.

                        (3) Noteholder debt will convert to PRXV stock. Amounts due PRX team will
                        be capitalized prior to the conversion, hence not diluting Noteholders. Other
                        debts assumed or paid by PRXV will offset the PersonalRx loan balance due
                        to HTH. .

Calculation of Shares   Under the Definitive Agreement, shares and warrants of PRXV will be issued
of PRXV issued in       to the Noteholders using the following formula:
exchange for Notes:     DEFINITIONS
                        D = Principal + Interest outstanding under each Note
                        R = Ratio of PRX Debt to Total Notes
                        PRX Debt = PersonalRx Loan Balance net of Assumed HTH Debt
                        PersonalRx Loan Balance = principal + interest under note payable from
                        PersonalRx to HTH
                        Assumed HTH Debt = Amount of HTH payables to be paid or assumed by
                        PRXV in the restructuring
                        Total Notes = Sum of D of all Notes
                        PRXV FD Shares = Total shares of PRXV issued and outstanding and
                        reserved for issuance under the PRXV incentive plan immediately prior to
                        closing of the Definitive Agreement
                        25M Notes Conversion Price = $21,250,000 divided by PRXV FD Shares
                        35M Notes Conversion Price = $29,750,000 divided by PRXV FD Shares
                        FORMULA
                        Number of Shares of PRXV issued for each 25M Note will equal
                          (D x R) divided by 25M Notes Conversion Price
                        Number of Shares of PRXV issued for each 35M Note will equal
                          (D x R) divided by 35M Notes Conversion Price


                                                3
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49                               Desc
        Declaration of Petitioning Creditor Annette Catino Page 40 of 41


                        Number of Warrants for PRXV stock issued for each Note will equal
                          D x 15% and will have a warrant exercise price equal to
                          125% of the applicable (25M or 35M) Notes Conversion Price
                        SEE ACCOMPANYING EXCEL SHEET
Participation Rights:   The Definitive Agreement will provide that all stockholders of PRXV holding
                        1% or more of PRXV stock ("Major Holders") will have the right to
                        participate on a pro rata basis in subsequent PRXV equity financings, subject
                        to customary exceptions.

ROFR/Drag-              The Definitive Agreement will provide that except for customary permitted
Along/Tag-Along:        transfers, any PRXV stockholder who proposes to sell all or any shares of capital
                        stock of PRXV based on a bona fide offer must first offer such shares to the
                        company, then to the Major Holders pro rata.

                        In any liquidation or sale approved by a majority of the outstanding shares of
                        PRXV, all stockholders shall be subject to a customary drag-along provision and
                        Major Holders will have tag-along/co-sale rights.

Information Rights:     Major Holders will be entitled to receive annual unaudited financials and
                        quarterly business updates regarding PRXV and PersonalRx.

Expenses; Required      The parties will pay their own expenses of the exchange and restructuring,
Commitment of           provided that PersonalRx will pay the fees of Noteholders' counsel up to
Requisite Holders:      $5,000. Counsel for PRXV will draft the Definitive Agreement and ancillary
                        documentation, to be done promptly upon receipt of signatures to this Term
                        Sheet from the Noteholders constituting the Requisite Holders of each Note
                        Tranche A through G.

Confidentiality:        The parties agree not to disclose the terms of this Term Sheet to any third party
                        at any time without the prior written consent of the other party(s), except that
                        (i) each party may disclose this Term Sheet to its advisors or as required by
                        applicable law, and (ii) PRXV management may disclose this Term Sheet to
                        the shareholders of PRXV and PersonalRx, and to creditors of HTH.

Binding Effect:         Except for the “Confidentiality” provision above, this Term Sheet reflects the
                        intention of the parties to negotiate the terms and conditions of the transaction
                        in accordance with the terms of this Term Sheet. For the avoidance of doubt,
                        however, neither this Term Sheet nor its execution by any party shall give rise
                        to any legally binding or enforceable obligation on any party, except with
                        regard to the sections “Confidentiality”, “Governing Law and Forum” and
                        “Waiver of Jury Trial.” No contract or agreement providing for any
                        transaction shall be deemed to exist between any parties unless and until a
                        final Definitive Agreement has been executed and delivered.

Counterparts:           This Term Sheet may be executed in one or more counterparts, each of which
                        will be deemed to be an original copy of this Term Sheet and all of which,
                        when taken together, will be deemed to constitute one and the same
                        instrument.


                                                 4
Case 20-19017-RG Doc 33-1 Filed 09/15/20 Entered 09/15/20 23:48:49         Desc
        Declaration of Petitioning Creditor Annette Catino Page 41 of 41
